Laice, J.
This is a companion case to Wilson v. Crab Orchard Development Company, decided this day. While not identical, the complaint of the original plaintiff, adopted by the intervenors, is substantially the same as the complaint filed in the Wilson case. The position of the intervenors in this action is, in all material respects, the same as that of the plaintiff in the Wilson case. The position of the original plaintiff in this action is subject to the further infirmity that she does not allege her own ignorance of the transfer from the Densons to Crab Orchard at the time it was made, 28 October 1960. The answer of the defendant alleges that shares of Crab Orchard stock wore actually offered to this plaintiff by Denson and she refused to accept them. The plaintiff filed no reply to this allegation.
Frost, Olive and Denson, who were parties defendant in the *217Wilson case, are not parties to the present action. R. S. Pate, who is a party defendant to this action, was not made a party to the Wilson case, but, for the reasons mentioned in our opinion in the Wilson case, the present complaint alleges no cause of action in this plaintiff against -him.
For the reasons set forth in our opinion in the Wilson case the judgment in the present action is
Affirmed.
Moobe, J., did not participate in the consideration or decision of this case.